Pottle, J.
Where a petition is demurred to both generally and specially, and some of the grounds of the special demurrer are sustained as to certain items of damage claimed in the petition, and the allegations in reference thereto ordered stricken, and the general demurrer is overruled, and the petition is left to be tried upon the allegations not stricken, a bill of exceptions sued out to the Court of Appeals, assigning error upon the sustaining of the special demurrer, is premature. The judgment complained of is not a final judgment, nor would it have been final if it had been rendered as claimed by the excepting party. Civil Code, § 6138; Hartman Stock Farm v. Henley, 4 Ga. App. 60 (60 S. E. 808); Neal-Blun Co. v. Zeigler, 11 Ga. App. 273 (75 S. E. 142). Writ of error dismissed.
Action for damages; from city court of Eastman — Judge Neese. April 18, 1913. •
James F. Broach, O. J. Franlclin, for plaintiff.
Eschol Graham, for defendant.